815 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Waverly H. HOBSON, III, Petitioner--Appellant,v.E. W. MURRAY, Supt., Respondent--Appellee.
No. 86-7416.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1987.Decided March 24, 1987.

Before WIDENER and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Waverly H. Hobson, III, appellant pro se.
Thomas Drummond Bagwell, Assistant Attorney General;  Alan Katz, Office of the Attorney General of Virginia, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying the petitioner's motion to hold the respondents in civil contempt is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, grant a certificate of probable cause to appeal, and affirm the judgment below on the reasoning of the district court.  Hobson v. Murray, C/A No. 79-14-R (E.D.Va., Dec. 19, 1986).


2
AFFIRMED.